DISMISS; and Opinion Filed September 29, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00031-CV

                             JOY JACKSON-ATKINS, Appellant
                                         V.
                             FREDERICK L. ATKINS, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-02571

                             MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                Opinion by Justice Lang-Miers
       Joy Jackson-Atkins’s brief was due August 5, 2014. When appellant failed to file her

brief, we notified her, by postcard dated August 6, 2014, that the time had expired and directed

her to file her brief along with an extension motion within ten days. We cautioned that the

failure to file her brief and extension motion would result in the dismissal of this appeal without

further notice. To date, appellant has not filed her brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of her brief or this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3 (b), (c).



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
140031F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOY JACKSON-ATKINS, Appellant                        On Appeal from the 256th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00031-CV        V.                         Trial Court Cause No. DF-13-02571.
                                                     Opinion delivered by Justice Lang-Miers,
FREDERICK L. ATKINS, Appellee                        Justices O’Neill and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee FREDERICK L. ATKINS recover his costs of this appeal,
if any, from appellant JOY JACKSON-ATKINS.


Judgment entered this 29th day of September, 2014.




                                             –2–